Huntington

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT (this "Agreement") is entered into as of July 19,
2005, by and among The Huntington Capital Investment Company, an Ohio
corporation (the "Undersigned"), United ExpressLine, Inc. ("Borrower"), and
LaSalle Business Credit, LLC, a Delaware limited liability company ("Lender").

R E C I T A L S

WHEREAS, Borrower is indebted to the Undersigned, as evidenced by an Amended and
Restated Senior Subordinated Note dated July 19, 2005 in the amount of
$3,500,000.00 (the "Subordinated Note"), a Note Purchase Agreement (the "Note
Purchase Agreement"), a Security Agreement (the "Security Agreement") and a
Mortgage, Security Agreement, Assignment of Rents and Fixture Filing (the
"Mortgage"), each dated July 27, 2001 (the Subordinated Note, Note Purchase
Agreement, Security Agreement and Mortgage, together with all other documents,
instruments and agreements executed in connection therewith, other than the
Guaranty (as defined below) are collectively referred to as, the "Junior Debt
Instruments"), and will or may from time to time hereafter be otherwise indebted
to the Undersigned in various sums;

WHEREAS, as additional credit support for the "Junior Debt" (as defined below),
Timothy S. Durham has agreed to execute a guaranty for a portion of the Junior
Debt (the "Guaranty");

WHEREAS, the Undersigned is desirous of having LaSalle Business Credit, LLC
("Lender") extend and/or continue the extension of credit to Borrower from time
to time as Lender in its sole discretion may determine, and Lender has refused
to consider the extension and/or continued extension of such credit until the
"Junior Debt" (as defined below) is subordinated to the "Senior Debt" (as
defined below) in the manner hereinafter set forth; and

WHEREAS, the extension and/or continued extension of credit, as aforesaid, by
Lender is necessary or desirable to the conduct and operation of the business of
Borrower, and will inure to the personal and financial benefit of the
Undersigned.

NOW, THEREFORE, in consideration of the extension and/or continued extension of
credit by Lender to Borrower, as Lender may, in its sole discretion, determine,
and for other good and valuable consideration to the Undersigned, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby agree
as follows:

A.            Definitions. All capitalized terms used in this Agreement without
definition shall have the meanings ascribed to such terms in the Loan Agreement,
as hereinafter defined. In addition, the following terms shall have the
following meanings in this Agreement:

"Blockage Period" shall have the meaning set forth in Section H hereof.

"Enforcement Action" shall mean (a) to demand, sue for, take or receive from or
on behalf of Borrower or any guarantor of the Junior Debt (other than Timothy S.
Durham with respect to the Guaranty), by

 

 

# 476289.v04 9/19/05 10:28 AM @7$904!.DOC

1941.158

 

 

setoff or in any other manner, the whole or any part of any moneys which may now
or hereafter be owing by Borrower or any such guarantor with respect to the
Junior Debt, (b) to initiate or participate with others in any suit, action or
proceeding against Borrower or any such guarantor to (i) enforce payment of or
to collect the whole or any part of the Junior Debt or (ii) commence judicial
enforcement of any of the rights and remedies under the Junior Debt Instruments
or applicable law with respect to the Junior Debt, (c) to accelerate any Junior
Debt, or (d) to exercise any put option or to cause Borrower or any such
guarantor to honor any redemption or mandatory prepayment obligation under any
Junior Debt Document or (e) to take any action to realize upon any of the
Collateral or to exercise any other right or remedy with respect to the
Collateral.

"Junior Debt" shall have the meaning set forth in Section B hereof.

"Junior Debt Instruments" shall have the meaning set forth in the recitals
hereinabove.

"Junior Default" shall mean a default in the payment of the Junior Debt or in
the performance of any term, covenant or condition contained in the Junior Debt
Instruments or any other occurrence permitting the Undersigned to accelerate the
payment of [, put or cause the redemption of] all or any portion of the Junior
Debt.

"Junior Default Notice" shall mean a written notice from the Undersigned or
Borrower to Lender pursuant to which Lender is notified of the occurrence of a
Junior Default, which notice incorporates a reasonably detailed description of
such Junior Default.

"Lender Collateral" shall have the meaning set forth in Section C hereof.

"Limited Blockage Period" shall have the meaning set forth in Section H hereof.

"Permitted Payments" shall mean regularly scheduled payments of interest on an
unaccelerated basis pursuant to the Note Purchase Agreement.

"Proceeding" shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

"Senior Covenant Default" shall mean any "Event of Default" described in Section
15 of the Loan Agreement, other than a Senior Payment Default, or any condition
or event that, after notice or lapse of time or both, would constitute such an
Event of Default if that condition or event were not cured or removed within any
applicable grace or cure period set forth therein.

"Senior Debt" shall have the meaning set forth in Section B hereof.

"Senior Debt Documents" shall mean the Loan Agreement and the Other Agreements.

"Senior Default" shall mean any Senior Payment Default or Senior Covenant
Default.

"Senior Default Notice" shall mean a written notice from Lender to the
Undersigned pursuant to which the Undersigned is notified of the occurrence of a
Senior Default, which notice incorporates a reasonably detailed description of
such Senior Default.

"Senior Payment Default" shall mean any "Event of Default" described in Section
15(a) of the Loan Agreement, including, without limitation, any default in
payment of Senior Debt after acceleration thereof.

"Undersigned Collateral" shall have the meaning set forth in Section C hereof.

B.            the Undersigned subordinates the indebtedness evidenced by the
Junior Debt Instruments, as well as any and all other indebtedness now or at any
time or times hereafter owing by Borrower, or any successor or assign of
Borrower, including without limitation, a receiver, trustee or
debtor-in-possession (the term "Borrower"

 

-2-

 

 

as used hereinafter shall include any such successor or assign) to the
Undersigned, whether such indebtedness is absolute or contingent, direct or
indirect and howsoever evidenced, including without limitation all interest
thereon, (collectively, the "Junior Debt") to any and all indebtedness now or at
any time or times hereafter owing by Borrower to Lender (whether absolute or
contingent, direct or indirect and howsoever evidenced, including without
limitation all interest thereon and fees, whether or not such interest or fees
are allowed in a bankruptcy or similar proceeding) and all other demands,
claims, liabilities or causes of action for which Borrower may now or at any
time or times hereafter in any way be liable to Lender pursuant to that certain
Loan and Security Agreement entered into by and between Lender and Borrower
dated July __, 2005 (as the same may be amended, supplemented or otherwise
modified from time to time, the "Loan Agreement") and the "Other Agreements", as
defined in the Loan Agreement (collectively, the "Senior Debt"); provided,
however, that in no event shall the principal amount of the Senior Debt exceed
the lesser of (i) the sum of (x) $6,000,000 plus (y) all advances by Lender to
pay interest, fees, costs expenses and indemnification claims owing to Lender
and (ii) $7,500,000.

C.            the Undersigned (i) agrees not to ask for or receive from Borrower
or any other person or entity who is or shall become primarily or secondarily
liable for any of the Senior Debt any security for the Junior Debt not
specifically granted by the Security Agreement and Mortgage; (ii) agrees to
subordinate all security interests, liens, encumbrances and claims, whether now
existing or hereafter arising, which in any way secure the payment of the Junior
Debt (the "Undersigned's Collateral") to all security interests, liens,
encumbrances and claims, whether now existing or hereafter arising, which in any
way secure the payment of the Senior Debt (the "Lender's Collateral");
(iii) agrees that in the event Lender forecloses or realizes upon or enforces
any of its rights with respect to Lender's Collateral, or Borrower sells any of
Lender's Collateral in a transaction consented to by Lender, the Undersigned
shall, upon demand, execute such terminations, partial releases and other
documents as Lender requests in its sole discretion to release the Undersigned's
lien upon such Lender's Collateral; and (iv) agrees that it shall have no right
to possession of any assets included in the Undersigned's Collateral which also
constitutes the Lender's Collateral, whether by judicial action or otherwise,
unless and until Lender has, in writing, notified the Undersigned that all the
Senior Debt has been paid in full and all obligations arising in connection
therewith have been discharged;

D.            except as set forth in Section H hereof, the Undersigned agrees
(i) to instruct Borrower not to pay, and agrees not to accept payment of all or
any portion of the Junior Debt, provided, that nothing herein shall limit the
Undersigned's right to receive and retain, at any time, payments made by Timothy
S. Durham with respect to the Guaranty, and (ii) except as set forth in Section
J hereof, the Undersigned agrees not to take an Enforcement Action unless and
until Lender has, in writing, notified the Undersigned that the Senior Debt has
been paid in full and all obligations arising in connection therewith have been
discharged. Without limitation of the foregoing, the liens described in Schedule
1 attached hereto are and shall be subordinate to Lender's Collateral, including
without limitation that certain Real Property Mortgage and Assignment of Leases
and Rents dated as of ___________, 2005 and recorded in Elkhart County, Indiana
on ______________, 2005 in Deed Record ____, Page ____, in accordance with the
terms of this Agreement;

E.            the Undersigned subrogates Lender to the Junior Debt and the
Undersigned's Collateral; irrevocably authorizes Lender (i) to collect, receive,
enforce and accept any and all sums or distributions of any kind that may become
due, payable or distributable on or in respect of the Junior Debt or the
Undersigned's Collateral, other than with respect to the Guaranty, whether paid
directly by Borrower or paid or distributed in any liquidation, bankruptcy,
arrangement, receivership, assignment, reorganization or dissolution proceedings
or otherwise, and (ii) in Lender's sole discretion, to make and present claims
therefor in, and take such other actions as Lender deems necessary or advisable
in connection with, any such proceedings, either in Lender's name or in the name
of the Undersigned; and agrees that upon the written request of Lender, it will
promptly assign, endorse and deliver to and deposit with Lender all agreements,
instruments and documents evidencing the Junior Debt, including without
limitation the Junior Debt Instruments;

F.             agrees to receive and hold in trust for and promptly turn over to
Lender, in the form received (except for the endorsement or assignment by the
Undersigned where necessary), any sums at any time paid to, or received by, the
Undersigned in violation of the terms of this Agreement and to reimburse Lender
for all costs, including reasonable attorney's fees, incurred by Lender in the
course of collecting said sums should the Undersigned fail to voluntarily turn
the same over to Lender as herein required. If the Undersigned fails to endorse
or assign to Lender any items of payment received by the Undersigned on account
of the Junior Debt other than with

 

-3-

 

 

respect to the Guaranty, the Undersigned hereby irrevocably makes, constitutes
and appoints Lender (and all persons designated by Lender for that purpose) as
the Undersigned's true and lawful attorney and agent-in-fact, to make such
endorsement or assignment in the Undersigned's name;

G.            agrees that it shall not modify or amend any agreement, instrument
or document evidencing or securing the Junior Debt, including without limitation
the Junior Debt Instruments, without the prior written consent of Lender;
provided, however, that (i) it may, without the prior written consent of Lender,
waive defaults, extend the maturity of the Junior Debt and enter into any other
amendments, the effect of which is to make the terms of the Junior Debt less
restrictive on Borrower than prior to such amendment and (ii) if the Senior Debt
Documents are amended in a manner that adds a financial covenant or other
material covenant or any default or makes an existing financial covenant or
other material covenant or default more restrictive on Borrower, then the
Undersigned and Borrower shall be permitted, without the consent of Lender, to
make the same amendment to or modification of the financial covenants will
continue to maintain (on a financial covenant by financial covenant basis) the
same percentage spread between those contained in the Senior Debt Documents and
those contained in the Junior Debt Instruments, each as in effect on the date
hereof;

H.            (i) the Borrower may make and the Undersigned may retain Permitted
Payments, provided that Borrower may not make and the Undersigned may not
receive any Permitted Payments or any other amount due with respect to the
Junior Debt if, (a) at the time of such payment, a Senior Payment Default exists
and such Senior Payment Default shall not have been cured or waived in
accordance with the terms of the Senior Debt Documents (the period during which
such conditions exist being referred to as a "Blockage Period") or (b) subject
to the last sentence of this Section H, (x) at the time of such payment,
Borrower and the Undersigned shall have received a Senior Default Notice from
Lender stating that a Senior Covenant Default exists or would be created by the
making of such payment, (y) each such Senior Covenant Default shall not have
been cured or waived in accordance with the terms of the Senior Debt Documents,
and (z) 180 days shall not have elapsed since the date such notice was received
(the period during which such conditions exist being referred to as a "Limited
Blockage Period"); (ii) subject to the last sentence of this Section H, Borrower
may resume payments of Permitted Payments (and may make any payments of
Permitted Payments missed due to the existence of a Blockage Period or a Limited
Blockage Period) in respect of the Junior Debt or any judgment with respect
thereto upon the expiration of the Blockage Period or Limited Blockage Period,
whether by cure or waiver of the applicable Senior Payment Default or Senior
Covenant Default or expiration of the applicable 180 day period with respect to
a Limited Blockage Period; and (iii) notwithstanding any provision of this
Section H to the contrary, (w) Borrower shall not be prohibited from making, and
the Undersigned shall not be prohibited from receiving, payments during a
Limited Blockage Period for more than an aggregate of 180 days within any period
of 360 consecutive days, (x) no Senior Covenant Default existing on the date any
Senior Default Notice is given pursuant to this Section H shall, unless the same
shall have ceased to exist for a period of at least one (1) day, be used as a
basis for any subsequent such notice, (y) Lender may not initiate more than four
(4) Limited Blockage Periods in the aggregate and (z) the failure of Borrower to
make any payment with respect to the Junior Debt by reason of the operation of
this Section H shall not be construed as preventing the occurrence of a Junior
Default under the applicable Junior Debt Instruments.

The provisions of this Section H shall not apply to any payment with respect to
which Section I would be applicable.

I.             In the event of any Proceeding involving Borrower, (a) all Senior
Debt first shall be paid in full and all obligations in connection therewith
have been discharged before any payment of or with respect to the Junior Debt
(other than with respect to the Guaranty) shall be made; (b) any payment or
distribution, whether in cash, property or securities which, but for the terms
hereof, otherwise would be payable or deliverable in respect of the Junior Debt,
other than with respect to the Guaranty, shall be paid or delivered directly to
Lender (to be held and/or applied by Lender in accordance with the terms of the
Loan Agreement) until all Senior Debt is paid in full and all obligations
arising in connection therewith have been discharged.

J.             Until the Senior Debt is paid in full and all obligations in
connection therewith have been discharged, the Undersigned shall not, without
the prior written consent of Lender, take any Enforcement Action with respect to
the Junior Debt, except (x) as permitted in the following sentence and
(y) nothing contained in this Agreement shall limit the rights of the
Undersigned to exercise its rights with respect to the Guaranty. Upon the
earliest to occur of: (i) acceleration of the Senior Debt, (ii) the commencement
of a Proceeding involving Borrower or (iii) the passage of (A) 180 days from the
delivery of a Junior Default Notice to Lender if any Junior Default

 

-4-

 

 

described therein (other than a failure to make payment of principal on the
maturity date of the Junior Debt) shall not have been cured or waived within
such period, or (B) 120 days from the delivery of a Junior Default Notice to
Lender if a Junior Default exists as a result of Borrower's failure to pay the
principal of the Junior Debt on the Maturity date thereof, which default has not
been cured or waived within such period, the Undersigned may, upon five Business
Days' prior written notice to Lender, accelerate the Junior Debt or take any
other Enforcement Action which is not inconsistent with or in contravention of,
and which does not interfere with, the enforcement actions taken by the holders
of the Senior Debt and the provisions of this Agreement; provided, however, that
if following the acceleration of the Senior Debt as described in clause
(i) above, such acceleration is rescinded, then all Enforcement Actions taken by
the Undersigned shall likewise be rescinded if such Enforcement Action is based
solely on clause (i) above. Notwithstanding the foregoing, until the Senior Debt
is paid in full and all obligations in connection therewith have been
discharged, the Undersigned shall not (nor shall any agent on its behalf),
without the prior written consent of the Lender, take any Enforcement Action
with respect to the Lender's Collateral.

K.            Notwithstanding anything to the contrary contained in this
Agreement, the Undersigned may at any time receive and retain payments made
pursuant to the Guaranty and exercise any rights under, or take any Enforcement
Action with respect to, the Guaranty.

The Undersigned represents and warrants to Lender that the Undersigned has not
assigned or otherwise transferred the Junior Debt or the Undersigned's
Collateral, or any interest therein to any person or entity, that the
Undersigned will make no such assignment or other transfer thereof unless the
instrument of assignment or transfer is endorsed with proper notice of this
Agreement and such assignee or transferee agrees to be bound by its terms, and
that all agreements, instruments and documents evidencing the Junior Debt and
the Undersigned's Collateral will be endorsed with proper notice of this
Agreement. The Undersigned will promptly deliver to Lender a certified copy of
the Junior Debt Instruments, as well as certified copies of all other
agreements, instruments and documents hereafter evidencing any Junior Debt, in
each case showing such endorsement. The Undersigned represents and warrants to
Lender that the outstanding amount of Junior Debt evidenced by the Junior Debt
Instruments as of the date of this Agreement is $3,500,000.00.

The Undersigned expressly waives all notice of the acceptance by Lender of the
subordination and other provisions of this Agreement and all notices not
specifically required pursuant to the terms of this Agreement, and the
Undersigned expressly waives reliance by Lender upon the subordination and other
provisions of this Agreement as herein provided. The Undersigned consents and
agrees that all Senior Debt shall be deemed to have been made, incurred and/or
continued at the request of the Undersigned and in reliance upon this Agreement.
The Undersigned agrees that Lender has made no warranties or representations
with respect to the due execution, legality, validity, completeness or
enforceability of the documents, instruments and agreements evidencing the
Senior Debt, that Lender shall be entitled to manage and supervise its financial
arrangements with Borrower in accordance with its usual practices, without
impairing or affecting this Agreement, and that Lender shall have no liability
to the Undersigned, and the Undersigned hereby waives any claim which it may now
or hereafter have against Lender arising out of (i) any and all actions which
Lender takes or omits to take (including without limitation actions with respect
to the creation, perfection or continuation of liens or security interests in
any existing or future Lender's Collateral, actions with respect to the
occurrence of an event of default under any documents, instruments or agreements
evidencing the Senior Debt, actions with respect to the foreclosure upon, sale,
release, or depreciation of, or failure to realize upon, any of Lender's
Collateral and actions with respect to the collection of any claim for all or
any part of the Senior Debt from any account debtor, guarantor or other person
or entity) with respect to the documents, instruments and agreements evidencing
the Senior Debt or to the collection of the Senior Debt or the valuation, use,
protection or release of Lender's Collateral (ii) Lender's election in any
proceeding instituted under Chapter 11 of Title 11 of United States Code (11
U.S.C. § 101 et. seq.) (the "Bankruptcy Code"), of the application of Section
1111(b)(2) of the Bankruptcy Code, and/or (iii) any borrowing or grant of a
security interest under Section 364 of the Bankruptcy Code by Borrower, as
debtor-in-possession. Without limiting the generality of the foregoing, the
Undersigned waives the right to assert the doctrine of marshalling with respect
to any of the Lender's Collateral, and consents and agrees that Lender may
proceed against any or all of the Lender's Collateral in such order as Lender
shall determine in its sole discretion.

The Undersigned agrees that Lender may at any time and from time to time without
the consent of or notice to the Undersigned, without incurring liability to
Junior Creditor and without impairing or releasing the obligations of Junior
Creditor under this Agreement, change the manner or place of payment or extend
the time of

 

-5-

 

 

payment of or renew or alter any of the terms of the Senior Debt, or amend in
any manner any agreement, note, guaranty or other instrument evidencing or
securing or otherwise relating to the Senior Debt; provided that Lender shall
not, without the consent of the Undersigned, (a) increase the Senior Debt in
excess of the amount set forth in Section B hereof, (b) increase the interest
rate with respect to the Senior Debt except in connection with the imposition of
a default rate of interest in accordance with the Loan Agreement, (c) extend the
final maturity of the Senior Debt or (d) shorten the time of payment with
respect to any Senior Debt. The Undersigned agrees that Lender may sell or
surrender or otherwise deal with any of Lender's Collateral, and may release any
balance of funds of Borrower with Lender, without notice to the Undersigned and
without in any way impairing or affecting this Agreement.

This Agreement shall be irrevocable and shall constitute a continuing agreement
of subordination and shall be binding on the Undersigned and its heirs, personal
representatives, successors and assigns, and shall inure to the benefit of
Lender, its successors and assigns until Lender has, in writing, notified the
Undersigned that all of the Senior Debt has been paid in full and all
obligations arising in connection therewith have been discharged. Lender may
continue, without notice to the Undersigned, to lend monies, extend credit and
make other accommodations to or for the account of Borrower on the faith hereof.
The Undersigned hereby agrees that all payments received by Lender may be
applied, reversed, and reapplied, in whole or in part, to any of the Senior
Debt, without impairing or affecting this Agreement.

The Undersigned hereby assumes responsibility for keeping itself informed of the
financial condition of Borrower, any and all endorsers and any and all
guarantors of the Senior Debt and the Junior Debt and of all other circumstances
bearing upon the risk of nonpayment of the Senior Debt and the Junior Debt that
diligent inquiry would reveal, and the Undersigned hereby agrees that Lender
shall have no duty to advise the Undersigned of information known to Lender
regarding such condition or any such circumstances or to undertake any
investigation not a part of its regular business routine. If Lender, in its sole
discretion, undertakes, at any time or from time to time, to provide any
information of the type described herein to the Undersigned, Lender shall be
under no obligation to subsequently update any such information or to provide
any such information to the Undersigned on any subsequent occasion.

No waiver shall be deemed to be made by Lender of any of its rights hereunder
unless the same shall be in writing signed on behalf of Lender and each such
waiver, if any, shall be a waiver only with respect to the specific matter or
matters to which the waiver relates and shall in no way impair the rights of
Lender or the obligations of the Undersigned to Lender in any other respect at
any other time.

THIS AGREEMENT SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE
STATE OF ILLINOIS.

To induce Lender to accept this Agreement, the Undersigned irrevocably agrees
that, subject to Lender's sole and absolute election, ALL ACTIONS OR PROCEEDINGS
IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS
AGREEMENT SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE CITY OF CHICAGO,
STATE OF ILLINOIS. THE UNDERSIGNED HEREBY CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITY AND
STATE. The Undersigned hereby irrevocably appoints and designates the Secretary
of State of Illinois, whose address is Springfield, Illinois (or any other
person having and maintaining a place of business in such state whom the
Undersigned may from time to time hereafter designate upon ten (10) days written
notice to Lender and who Lender has agreed in its sole discretion in writing is
satisfactory and who has executed an agreement in form and substance
satisfactory to Lender agreeing to act as such attorney and agent), as the
Undersigned's true and lawful attorney and duly authorized agent for acceptance
of service of legal process. The Undersigned agrees that service of such process
upon such person shall constitute personal service of such process upon the
Undersigned. THE UNDERSIGNED HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR
CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST THE UNDERSIGNED BY LENDER IN
ACCORDANCE WITH THIS PARAGRAPH.

THE UNDERSIGNED HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS AGREEMENT.

 

-6-

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of this _____ day of
July, 2005.

WITNESSES:

___________________________________________
Print Name: _________________________________

 

___________________________________________
Print Name:_________________________________

 

THE HUNTINGTON CAPITAL INVESTMENTS COMPANY, an Ohio corporation


By ________________________________________
Print Name _________________________________
Its ________________________________________

 

Address:
41 South High Street
Ninth Floor
Columbus, Ohio 43287
Attention: __________________________________

 

 

 

(Signature Page to Subordination Agreement (Huntington))

 

 

 

ACKNOWLEDGMENT

STATE OF

}

 

} SS

COUNTY OF

}

 

This foregoing instrument was acknowledged before me this _________ day of July,
2005 by ________________________________, of THE HUNTINGTON CAPITAL INVESTMENTS
COMPANY, an Ohio corporation, on behalf of the corporation.

____________________________________

Notary Public

 

My Commissions Expires:

 

______________

 

 

 

(Acknowledgment Signature Page to Subordination Agreement (Huntington))

 

 



IN WITNESS WHEREOF, this Agreement has been executed as of this 19th day of
July, 2005.

WITNESSES:

___________________________________________
Print Name:_________________________________

 

___________________________________________
Print Name:_________________________________

 

LASALLE BUSINESS CREDIT, LLC


By ________________________________________
Print Name__________________________________
Its_________________________________________

 

Address:
135 S. LaSalle Street
Suite 425
Chicago, Illinois 60603
Attention:___________________________________

 

 

 

(Signature Page of Borrower's Consent to Subordination Agreement (Huntington))

 

 



ACKNOWLEDGMENT

 

STATE OF

}

 

} SS

COUNTY OF

}

 

 

This foregoing instrument was acknowledged before me this ___ day of July, 2005
by ________________________________, of LASALLE BUSINESS CREDIT, LLC, a Delaware
limited liability company, on behalf of the company.

____________________________________

Notary Public

 

My Commissions Expires:

 

______________

 

 

 

 

(Signature Page of Borrower's Consent to Subordination Agreement (Huntington))

 

 

BORROWER'S CONSENT

Borrower hereby consents to the foregoing Agreement (and the terms thereof) and
agrees to abide thereby and to keep, observe and perform the several matters and
things therein intended to be kept, observed and performed by it, and
specifically agrees not to make any payments contrary to the terms of said
Agreement.

A breach of any of the terms and conditions of this consent shall constitute an
"Event of Default" under the Loan and Security Agreement dated July 19, 2005
between Borrower and Lender.

WITNESSES:

___________________________________________
Print Name:_________________________________

 

___________________________________________
Print Name:_________________________________

 

UNITED EXPRESSLINE, INC.


By:_______________________________________
Print Name:________________________________
Title:______________________________________

 

 

(Signature Page of Borrower's Consent to Subordination Agreement (Huntington))

 

 

ACKNOWLEDGMENT

STATE OF

}

 

} SS

COUNTY OF

}

 

 

This foregoing instrument was acknowledged before me this _________ day of July,
2005 by ________________________________, of UNITED EXPRESSLINE, INC., on behalf
of the corporation.

____________________________________

Notary Public

 

My Commissions Expires:

 

____________________________

 

 

 

 

 

 

 

This instrument prepared by and

after recording return to:

 

Philip M. Blackman, Esq.

GOLDBERG, KOHN, BELL, BLACK,

ROSENBLOOM & MORITZ, LTD.

55 East Monroe Street, Suite 3700

Chicago, Illinois 60603

(312) 201-4000

 

(Acknowledgment Page of Borrower's Consent to Subordination Agreement
(Huntington))




        [Certain schedules and exhibits have been omitted from this Agreement as
filed with the Securities and Exchange Commission (the "SEC"). The omitted
information is considered immaterial from an investor's perspective. The
Registrant will furnish supplementally a copy of any of the omitted schedules or
exhibits to the SEC upon request from the SEC.]